The intestate recovered a judgment in the county court of Perquimans against John S. Wood. When the judgment was obtained it was agreed between the parties that if the defendant would not appeal to the Superior Court a cessat executio until the succeeding May term of the court should be entered. Accordingly, the following entry was made upon the docket: "Stay execution until May term, and thereafter until called for." Between the February term, when the judgment was obtained, and the May term following of the county court a term of the Superior Court intervened, at which judgments were confessed to his other creditors by J. S. Wood. Thereupon the intestate Dail caused the execution in controversy to issue upon his judgment before the (88)  expiration of the time agreed on. Upon the application of Wood and the plaintiffs in the judgments confessed the county court at May term set it aside, and Dail appealed. In the Superior court the order of the county court was reversed upon the ground that the order entered on the docket was a private agreement between the parties and not a record of the court.
In this opinion we do not concur. The agreement upon being entered on the record of the court in the manner this was became a rule of court, vesting in the parties legal rights which it was the duty of the court to protect. After a final judgment in favor of a plaintiff, he is entitled to his execution and may take it out at any time within a year and a day where the parties remain the same. If, however, a writ of error is brought, or the parties at the time the judgment is obtained agree that an execution shall not issue for a certain time, which is duly entered of record, the time within which the plaintiff can take out his execution is extended to twelve months and a day from the decision on *Page 71 
the writ of error, or the termination of the specified time, and no execution can regularly issue in the meantime except by order of the court. 2 Tidd's Prac., 994; 1 Mod. Rep., 20. In his first volume, page 550, Mr. Tidd states that when a judgment is confessed upon terms which are duly entered, it is, in effect, a conditional judgment, and the court will take notice of the terms and enforce them. Here the judgment became, by the agreement of the parties, a conditional judgment, so far as the execution was concerned. The defendant in the original action had a right to appeal to the Superior Court. The effect of his so doing would have been to vacate the judgment, delay the plaintiff, and put him to trouble and expense of another trial. To avoid these results Dail, the plaintiff, agreed to a cessat executio for a limited time. This was entered on the records of the court at the instance of the parties and in their presence by a proper officer of the court. This was done in the clerk's office during term-time, and the court met and sat on the second day after; so that the conclusion of law is that it was (89) recognized and adopted by it. It thereby became a rule of the court and beyond the action of either of the parties without its order. The execution in this case was improperly issued, not because the rule of court vacated the judgment, but because it violated that rule or order. That the county court had the power to set it aside on the application of J. S. Wood, who was the defendant, is shown in Cody v. Quinn, 28 N.C. 193, and they were right in so doing.
We think there was error in the court below. The judgment is therefore reversed and that of the county court affirmed.
PER CURIAM.                                      Judgment accordingly.
Cited: Bagley v. Wood, post, 90.
(90)